Citation Nr: 0902999	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  00-22 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence to reopen a claim for 
service connection for a nervous condition has been received.
  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to 
October 1974, and from January 1991 to July 1991-plus he had 
4 months 11 days of prior active service.  He also had 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Army National Guard, 
including a period of ACDUTRA from April 1997 to December 
1997.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision that denied service connection for PTSD.  The 
veteran timely appealed.  These matters also came to the 
Board on appeal from a February 2000 decision of the RO that 
declined to reopen a claim for service connection for a 
nervous condition, to include major depression with psychotic 
features and anxiety neurosis, on the basis that new and 
material evidence had not been received.  The veteran timely 
appealed.

In a September 2006 decision, the Board denied service 
connection for PTSD, and remanded the matter to reopen a 
claim for service connection for a nervous condition.

The veteran appealed the September 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2007 Joint Motion for Partial Remand, the 
parties moved to vacate and remand that part of the Board 
decision that denied service connection for PTSD.  The Court 
granted the motion.  Thereafter, the case was returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his attorney when further action is required.


REMAND

PTSD 

In the Joint Motion, the parties essentially agreed that:  
(1) the Board should obtain relevant Social Security medical 
records that were used as a basis to award disability 
benefits to the veteran; and (2) the claims file contains 
several pages of untranslated medical records that were 
written in Spanish, and all Spanish-written documents should 
be translated into English.

Upon further review of the record, it appears that some 
Social Security records have been associated with the claims 
file.  To ensure compliance with the Court's order, the RO or 
AMC should make another attempt to obtain copies from the 
Social Security Administration of the determination which 
awarded benefits to the veteran and the medical records-
other than VA treatment records-used as a basis to award 
those benefits.

VA is obliged to assist a veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Service connection requires a current medical diagnosis of 
PTSD, medical evidence of a nexus between current 
symptomatology and the specific claimed in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2008).  

The evidence includes an October 2008 medical opinion by 
Christina L. Riebeling, Ph.D., a licensed clinical 
psychologist, which provides a current diagnosis of PTSD.  
Dr. Riebeling also indicates that the source of the veteran's 
trauma was his military experience in Germany, compounded by 
his subsequent experience in the Persian Gulf.  

The Board notes that service treatment records include a 
Medical Board report, dated in December 1999, diagnosing the 
veteran with PTSD with psychotic features and depression, and 
indicating that the disabilities existed prior to service.  
The veteran subsequently was discharged from military 
service.

In September 2000, the veteran described a traumatic event 
that occurred during his period of active service in Germany.  
The in-service stressor reported by the veteran was 
witnessing the death of three soldiers who were inside a tank 
that exploded following a miss-fire during training in 
Vilsek, Germany, in April 1974.

The casualty reports of the U.S. Army Mortuary Affairs Office 
cited by the U.S. Armed Services Center for Unit Records 
Research in February 2002 provide credible supporting 
evidence that two deaths occurred from injuries received when 
a tank exploded internally during a training exercise in 
Germany on April 11, 1974.  Credible supporting evidence need 
not corroborate every detail of a claimed stressor.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  The records need 
only imply the veteran's participation (e.g., to not 
controvert the veteran's assertion that he was present when 
the events the records establish that his unit experienced 
occurred).  See Pentecost v. Principi, 16 Vet. App. 124, 128-
129 (2002). 

The Board notes that a VA examiner in April 2004 found that 
the veteran had not met the criteria for a diagnosis of PTSD 
because the veteran was unable to specify and describe in 
detail a severe and horribly traumatic event experienced in 
service.  Specifically, the April 2004 VA examiner diagnosed 
the veteran with a major depressive disorder. 

Dr. Riebeling's October 2008 opinion indicates that the 
veteran experienced a traumatic stressor sufficient to cause 
PTSD in 1974, but was uncertain as to whether the veteran met 
the other diagnostic criteria for PTSD at that time.  
Dr. Reibeling indicates that the veteran "suffered to some 
degree with PTSD symptoms for years, only to have them 
exacerbated by his experience in the Persian Gulf"; and that 
the veteran clearly met the diagnostic criteria for PTSD upon 
his return from the Persian Gulf. 

The Board is required to analyze the credibility and 
probative value of the evidence of record.  Under these 
circumstances, an examination is needed to determine whether 
the veteran currently meets the criteria for a diagnosis of 
PTSD based on the in-service stressor(s) or combat service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2008).  

Nervous Condition

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  In September 2006, the Board 
remanded this matter to provide the veteran with a VCAA 
notice letter of such specificity required for a new and 
material evidence claim.  Specifically, VCAA notice in a new 
and material evidence claim (1) must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and (2) must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element, or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

In this case, a September 1975 rating decision denied 
service connection for a nervous condition as there was no 
showing of pertinent disability in service, or medical 
evidence linking a nervous condition to service. The veteran 
did not file a notice of disagreement for that decision. The 
veteran sought to reopen his claim in September 1994; citing 
the absence of new and material evidence, the RO declined to 
reopen the claim.  The last final denial by the RO, prior to 
the February 2000 denial in this appeal, was the September 
1994 rating decision.  In September 1996, the RO also denied 
service connection for a nervous condition, as secondary to 
the veteran's service-connected atopic dermatitis, which was 
considered a new claim.

Although the RO or AMC, in April 2005 and again in September 
2006, sent a VCAA notice letter to the veteran, each of 
those letters did not notify the veteran of the elements 
required to establish service connection that were found 
insufficient in the last previous final denial.  They 
mistakenly refer to a May 2004 decision as being final, when 
the last final decision is a September 1994 rating action.  
VA has not satisfied the notification requirements of the 
VCAA as interpreted in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies from the Social 
Security Administration of the 
determination that awarded benefits to 
the veteran and the medical records used 
as a basis to award those benefits.

2.  Schedule the veteran for an 
examination by a panel of two VA 
psychiatrists to determine whether the 
diagnostic criteria for PTSD are met, in 
accordance with 38 C.F.R. § 4.125.  The 
examiners are advised that the stressor 
described above-two deaths from injuries 
when a tank exploded during training in 
Germany in April 1974-has been 
corroborated.

If a diagnosis of PTSD is deemed 
appropriate, the examiners must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the veteran's verified stressor(s) or 
combat service. 

The examiners should provide a rationale 
for the opinions.  The examiners should 
reconcile any opinion with the April 2004 
VA examination report (Volume II) and the 
October 2008 medical opinion of 
Dr.  Riebeling (Volume III). 

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that a psychiatric disorder 
other than PTSD is related to the 
veteran's periods of active service, or 
in the case of psychoses, a period of one 
year following service.

3.  If the diagnosis of PTSD is based on 
an in-service stressor for which credible 
supporting evidence has not been 
obtained, and the in-service stressor is 
not combat-related, the RO or AMC should 
attempt to obtain such supporting 
information in accordance with VA 
Adjudication Manual, M-21.

4.  The RO or AMC should furnish to the 
veteran and his representative a letter 
providing notification required by the 
VCAA as regards reopening the claim for 
service connection for a nervous 
condition.  The letter should provide 
notice as to the type of evidence 
necessary to substantiate the claim, 
including information pertaining to 
service connection and new and material 
evidence, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and the 
reasons for the last final decision in 
September 1994 (failure to submit new and 
material evidence to reopen the claim).  
The letter should include an explanation 
of the specific reasons for the prior 
denials of service connection (no showing 
of pertinent disability in service or 
during presumptive period, and no 
competent evidence linking a nervous 
condition to service); and of what is 
needed to substantiate the elements 
(i.e., evidence of pertinent disability 
in service or during presumptive period, 
and competent evidence showing nexus link 
between a nervous condition and service).

5.  The readjudicate the appeal.  If the 
benefits sought are not fully granted, 
the RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

